Case 1:19-cv-13611-TLL-PTM ECF No. 11 filed 05/15/20                   PageID.50      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

THERESA DOWD,

                       Plaintiff,                            Case No. 19-13611
v                                                            Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris

UNITED STATES OF AMERICA,

                  Defendant.
__________________________________________/

    ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
                           COMPLAINT
       On or about November 13, 2019, Plaintiff Theresa Dowd filed a complaint in the 80th

Judicial District for the State of Michigan against Paul Borninski, an employee of the United States

Postal Service. ECF No. 1. Because the United States Postal Service is an agency of the United

States of America, the case was removed to this Court. Id. On December 17, 2019, the complaint

was referred to Magistrate Judge Morris. ECF No. 2. On December 18, 2019, Judge Morris entered

an order substituting the United States for Defendant Borninski because Borninski “was acting

within the scope of his employment as Clare County Postmaster at the time of the incident giving

rise to the suit.” ECF No. 4 at PageID.17. The United States was substituted as Defendant pursuant

to the Federal Employees Liability Reform and Tort Compensation Act of 1988.

       On December 20, 2019, Defendant filed a motion to dismiss. ECF No. 5. Judge Morris

subsequently entered a report recommending that Defendant’s motion be granted, and Plaintiff’s

complaint dismissed. ECF No. 10. She concluded that Plaintiff did not exhaust her administrative

remedies as required by the Federal Tort Claims Act and the United States had not waived its

sovereign immunity.
Case 1:19-cv-13611-TLL-PTM ECF No. 11 filed 05/15/20                                       PageID.51   Page 2 of 2



       Although Judge Morris’s report explicitly stated that the parties to this action may object

to and seek review of the recommendation within fourteen days of service of the report, neither

Plaintiff nor Defendant filed any objections. The election not to file objections to the Magistrate

Judge’s report releases the Court from its duty to independently review the record. Thomas v. Arn,

474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation waives

any further right to appeal.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 10, is ADOPTED.

       It is further ORDERED that Defendant’s motion to dismiss, ECF No. 5, is GRANTED.

       It is further ORDERED that Plaintiff’s complaint is DISMISSED.




Dated: May 15, 2020                                               s/Thomas L. Ludington
                                                                  THOMAS L. LUDINGTON
                                                                  United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Theresa
                         Dowd, PO Box 211, Mount Pleasant, MI 48804 by first class U.S. mail
                         on May 15, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                         -2-
